Citation Nr: 1721535	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from a low anterior resection with colostomy performed at a VA medical center in April 2008.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1960 to June 1964.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in February 2016 and was remanded for further development.  It has now returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets additional delay, but finds that further development is needed to fully satisfy VA's duty to assist prior to final adjudication of the claim.

For purposes of VA compensation under 38 U.S.C.A. § 1151, the Veteran must establish that he sustained additional disability caused by hospital care, medical or surgical treatment, or examination furnished by VA, and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or that the proximate cause of the disability was an event not reasonably foreseeable.

To establish that additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, the Veteran would need to demonstrate that either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider when performing the treatment or (ii) VA furnished the treatment without adequate informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1).  Informed consent is defined as "freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment."  38 C.F.R. § 17.32(c).  This information should include the expected benefits, the reasonably foreseeable associated risks, the complications or side effects, the reasonable and available alternatives and the anticipated results if nothing is done.  Id.  Informed consent is required for diagnostic or therapeutic procedures in the following cases: where the use of sedation is required; where the use of anesthesia or a narcotic is required; where the procedure may produce significant discomfort for the patient; where there is a significant risk of complication or morbidity; or where an injection of a substance into a joint space or body cavity is required.  See 28 CFR 17.32(d).  

In this case, the Veteran contends that he was misdiagnosed with colon cancer at a VA facility and, as a result, he unnecessarily underwent major invasive surgery that resulted in an irreversible colostomy.  He further contends that he was never informed that the results of his surgery could be negative for cancer and that had he been made aware of this possibility and that there were less-invasive alternatives, he would not have consented to the surgery.

The record reflects that the Veteran underwent an elective colonoscopy on February 1, 2008 at the Augusta VA Medical Center (VAMC).  The indication for the procedure was average risk screening for colon cancer.  A 3 mm sessile polyp, a 5 cm fungating, pedunculated polyp and a few small scattered diverticula were identified; the polyps were removed with snare polypectomy.  The pathology report dated February 7, 2008 indicated a tubular adenoma with high grade dysplasia.  It was noted malignant stalk invasion was identified and that the invasive malignancy was of the intestinal type.  The tumor was noted to extend to approximately 1 mm from the cautery margin.  A General Surgery Consult Note dated March 7, 2008 indicated cancer invading the base of a sessile polyp.  It was noted the polyp was removed piecemeal and it was unclear if any was left.  On March 19, 2008, the Veteran presented for an elective outpatient sigmoidoscopy.  The indication for this was a follow-up of rectal mass that was initially seen and treated by polypectomy.  It was noted that the rectum revealed an anterior sessile polyp that was 12 cm from the anal verge and extended proximally perhaps 2-3 cm.  A General Surgery Attending Note of that date indicated the Veteran was referred for evaluation and treatment of a malignant polyp in the rectum.  Notes regarding the specimen obtained through the sigmoidoscopy indicated the mass had been biopsied and showed cancer.  The impression was a confirmation of the presence of rectal cancer at 12 cm from the anal verge.

A treatment record dated April 8, 2008 noted recently diagnosed colon cancer and that the Veteran had been admitted to general surgery service for a sigmoidectomy.  A record dated April 9, 2008 indicated a diagnosis of sigmoid cancer requiring sigmoidectomy, but that the procedure had been cancelled due to a low platelet count.

A General Surgery Note dated April 22, 2008 indicated the Veteran was admitted for a sigmoidectomy following a colonoscopy which revealed a tubular adenoma with high grade dysplasia, malignant stalk invasion without vascular invasion.  Subsequent records indicate that on April 24, 2008, the Veteran had a bilateral ureteral stent placement, rectal irrigation, proctoscopy and low anterior resection with end colostomy.  The Operation Report indicated a preoperative diagnosis of colon cancer and a postoperative diagnosis of colon cancer.  The report described the procedure and indicated that the low anterior resection was performed all the way to 2 cm past the tumor prior to an end colostomy.  

A pathology report dated May 7, 2008 indicated residual tubular adenoma, no residual mass affect identified from previous polypectomy with stalk invasion and a colonic segment with no diagnostic abnormalities recognized.   A June 25, 2008 Emergency Department Note indicated the Veteran was status post low anterior resection with end colostomy for sigmoid tubular adenoma with high grade dysplasia.
In his claim, the Veteran indicated being told after-the-fact that he did not, in fact, have cancer and that the surgical procedure he underwent was not necessary and that a much less invasive alternate laparoscopic surgery might have produced a more desirable outcome than the colostomy.  See October 2009 Statement in Support of Claim.   It is his belief that he did not, in fact, need the surgery such that a life-altering colostomy could have been avoided.  Id.  See also November 2009 Correspondence ("Living with a Colostomy" authored by the Veteran).

A VA physician reviewed the claims file in February 2010.  Upon review of the February 2008 pathology report, the examiner recognized adenocarcinoma of the rectal polyp invading the stalk and opined that an adenocarcinoma of the stalk indicates that a patient should be treated as if adenocarcinoma were invading the muscularis.  He noted that subsequent biopsies of the same area of the colon might not reveal the adenocarcinoma.  The examiner noted that proctoscopy revealed the mass to be 12 cm from the anal verge causing appropriate treatment for adenocarcinoma invading the stalk on tissue removed at the colonoscopy to be a low anterior resection.  The low anterior resection specimen pathology report revealed a residual tubular adenoma likely the lesion noted on staging sigmoidoscopy.  The examiner noted that it is not unusual that adenocarcinoma from the original polypectomy showing adenocarcinoma invading the stalk would not be noted historically on the low anterior resection specimen.    The examiner explained that the purpose of low anterior resection was to "remove the wall of the colon where there may be microscopic metastases, actually not visible in the pathologic specimen and to remove perirectal lymph nodes which cannot be biopsied prior to low anterior resection but which proved to be negative for metastases in the low anterior resection pathology specimen."  The examiner opined that the end sigmoid colostomy was an appropriate procedure in a patient with a cirrhotic liver and low platelet count, making anastomosis of the rectum to the distal sigmoid prone to bleeding and disruption.  He concluded that the care given was appropriate, there was not a "missed diagnosis" and there was not additional disability as the result of surgical treatment furnished to the Veteran.  He also indicated that the operative finding of a residual nonmalignant polyp in the rectal specimen diagnosed as tubular adenoma very likely being the source of the original adenocarcinoma was not a foreseeable condition.
In his March 2010 notice of disagreement, the Veteran indicated that his consent to the surgery was based entirely on the VA's diagnosis of colon cancer and that he was uninformed as to "very undesirable possible outcome of related surgery, meaning a colostomy." He indicated that hearing the words "colon cancer" applied to him frightened him into consenting to the surgery.  He indicated he was never informed that he "MIGHT NOT" have colon cancer and that had he known that his cancer diagnosis was based on speculation he would not have consented to surgery, especially given that he was not informed of the possibility of a resultant colostomy.  He indicated that the biopsy evaluation was cursorily explained. 

In a March 2011 statement, the Veteran indicated dissatisfaction with the February 2010 VA examiner's use of the words "missed diagnosis" rather than misdiagnosis in his conclusions.  The Veteran reiterated that he was not alleging that a diagnosis was missed, but he was misdiagnosed with cancer resulting in unnecessary surgery causing him to be "forever plagued with a wretched colostomy."

In his June 2011 Form 9, the Veteran indicated that he signed the standard pre-surgery informed consent form, but that in his case he was actually uninformed.  He also argued that in April 2008, a viable alternative to major invasive colon cancer surgery was available, but was not discussed with him.  He indicated making the acquaintance of a VA staff surgeon familiar with colostomy take-downs and that he was informed he was not a suitable subject due to low blood platelet count.  He noted that prior to his surgery in April 2008 he had been given a transfusion of blood platelets and experienced an intra-operation hemorrhage that nearly caused his death.  He indicated that the surgeon indicated he did not feel the Veteran had needed a colostomy and that "the lesion in question was probably an early-stage, "T-1" as he called it, and reasonably could have been dealt with very differently."  The Veteran related that the surgeon indicated his approach would have been to endoscopically snare, burn and remove the malignant mass (as was done) and obtain the requisite biopsy report but to stop there and not necessarily resort so quickly to major invasive surgery.  The surgeon reportedly would have monitored the situation for evidence of malignancy having spread or its residual reappearance where it was originally discovered.

In a statement submitted in March 2014 in lieu of hearing testimony, the Veteran indicated that the surgeon who had opined that his colostomy had been unnecessary and that he would not have undertaken invasive surgery at the time it was rendered refused to go on record regarding his medical opinion.  The Veteran also suggests that a platelet transfusion that occurred 30 minutes before the surgery was insufficient for its purpose, as demonstrated by excessive blood loss during surgery necessitating a quick closure, resulting in a colostomy.  He argues that he was not a good candidate for surgery at that time, the surgery was not a necessity and that it was not medically prudent.  He concluded that he was wrongfully and negligently diagnosed with full-blown colon cancer when there was none and underwent needless "urgent" major invasive surgery for which he was not a suitable subject because of his severe blood platelet deficiency leading to a colostomy, an additional disability.

In February 2016, the Board remanded the claim to obtain the actual consent forms, to include any signed by the Veteran in April 2008 at the Augusta VAMC.  Despite four requests, the only signed forms in the claims file are those for the February 1, 2008 colonoscopy and the March 19, 2008 sigmoidoscopy.  No consent forms regarding the low anterior resection with end colostomy appear in the file.  It is not clear to the Board what the Veteran consented to and whether he had, in fact, been informed that there was a high likelihood the surgery he underwent would lead to a colostomy.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, it may be that correct consent forms may not be available from April 2008; however, there was no indication by the RO that efforts were exhausted and as of now, signed forms from April 2008 regarding what the Veteran thought he was undergoing and the attendant risks are absent from the claims file which renders analysis under 38 C.F.R. § 17.32 difficult.

In addition, the Board finds it appropriate on remand to obtain an addendum medical opinion in order to allow consideration of the Veteran's lay statements, specifically that invasive major surgery was not necessary at the time that it was performed and that he was not a good candidate due to his low platelet count which proximately led to an unnecessary and now very bothersome colostomy.  The examiner should also be asked to opine as to whether the end colostomy was reasonably foreseeable, i.e. whether the risk of a colostomy was the type of risk that a reasonable health care provider would have disclosed when seeking the Veteran's informed consent for the surgery.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take any additional action necessary to obtain copies of the Veteran's signed informed consent forms from the Augusta VAMC in April 2008 related to the Veteran's diagnosis of colon cancer and resulting surgery, to include the bilateral ureteral stents, low anterior resection, and colostomy.

Notably, the only signed consent forms currently in the claims file are dated February 1, 2008 regarding a colonoscopy and March 19, 2008 regarding a sigmoidectomy.  These are not the consent forms relevant to the claim.

The Veteran was admitted between April 7, 2008 and April 9, 2008 for surgery, although it was canceled due to low platelet count.  Thereafter, the Veteran was again admitted April 22, 2008 and underwent surgery on April 24, 2008. Informed consent forms signed during those time periods should be sought and added to the claims file.

All efforts to obtain the relevant consent forms must be documented in the claims file.  If the signed forms are found to be unavailable and further efforts to find them would prove futile, such must be noted in the claims file and the Veteran and his representative notified.

2.  Return the claims file to the February 2010 VA physician or, if that physician is not available, to another qualified physician for an addendum opinion.

The Veteran's main allegation is that he underwent a colostomy, and therefore has an additional disability,  proximately caused by unnecessary surgery for misdiagnosed cancer that should never have been performed on him due to his low platelet count.

Based on a thorough review of the record and this remand, a physician should opine whether the Veteran underwent  a colostomy due to VA's negligence, carelessness, lack of proper skill, error in judgment or other similar instance of fault in light of the Veteran's lay arguments that he was told by a gastrointestinal surgeon that his colostomy was unnecessary and that the surgery he underwent in April 2008 was ill-advised and a less invasive alternative, that would not have resulted in a colostomy, would have been the proper choice.

If such question is answered in the negative, the physician should additionally opine as to whether a colostomy was a reasonably foreseeable consequence of the surgery performed, i.e. was the risk of a colostomy the type of risk that a reasonable health care provider would have disclosed when seeking the Veteran's informed consent for the surgery?

The physician must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the physician cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After completing all indicated development, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement on the Case and be afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further adjudication, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



